COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


WILBUR METZ, INDIVIDUALLY AND
D/B/A CARS UNDER COVER,


                            Appellant,

v.

GEODE LIMITED PARTNERSHIP,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-07-00249-CV

Appeal from the

210th District Court

of El Paso County, Texas

(TC# 2007-896)


MEMORANDUM OPINION

	 This appeal is before the Court on its own motion for determination as to whether the appeal
should be dismissed for want of prosecution.  Finding that Appellant has not filed a brief, despite
two extensions of the deadline to do so, we dismiss this appeal.
	Appellant filed his notice of appeal on August 28, 2007.  The clerk's record was filed on
November 8, 2007.  On December 6, 2007, Appellant requested an extension of time to file his brief. 
The request was granted.  On the deadline, Appellant requested a second extension.  The second
request was granted and the deadline for Appellant's brief was moved to February 25, 2008. 
Appellant did not file a brief.  By correspondence dated March 4, 2008, the Clerk of the Court
advised Appellant of this Court's intent to dismiss the appeal for want of prosecution if Appellant's
brief was not received within ten days of the date of the letter.  Appellant failed to file a brief. 
Accordingly, we dismiss this appeal for want of prosecution pursuant to Tex. R. App. P. 38.8(a)(1).

						KENNETH R. CARR, Justice

April 10, 2008

Before Chew, C.J., McClure, and Carr, JJ.